Citation Nr: 0030577	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-09 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
for a back disorder based on surgery performed at a VA 
hospital in November 1986.  

2. Entitlement to an increased rating for bronchitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
RO which denied service connection for post-traumatic stress 
disorder (PTSD) and entitlement to an evaluation in excess of 
10 percent for bronchitis.  A September 1995 rating decision 
by the RO denied entitlement to compensation benefits for a 
back disorder pursuant to the provisions of 38 U.S.C.A.§ 1151 
based on surgery performed at a VA hospital in November 1986.  

This case was remanded by the Board for further development 
in February 1999.  In a statement dated in February 2000, the 
veteran indicated that he no longer wished to pursue his 
appeal for entitlement to service connection for PTSD.  
Accordingly, this issue is not before the Board for appellate 
consideration.  Only the issues listed on the title page of 
this decision are currently before the Board on appeal.  


FINDINGS OF FACT

1. The veteran's lumbar disc disease with radiculopathy 
preexisted VA low back surgery in November 1986.  

2. The veteran experienced symptoms of lumbar disc disease 
with radiculopathy in the years following his November 
1986 VA back surgery.  

3. The VA low back surgery of November 1986 did not result in 
an increase in severity of the veteran's lumbar disc 
disease with radiculopathy.  


4. The veteran's service connected bronchitis is productive 
of moderately severe respiratory impairment; recent 
pulmonary function studies have shown FEV1 of 60 percent 
of predicted, FEV1/FVC of 94 percent of predicted; and 
DLCO of 105 percent of predicted.  


CONCLUSIONS OF LAW

1. The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for back disability based 
on surgery performed at a VA hospital in November 1986 
have not been met.  38 U.S.C.A. § 1151, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (2000).  

2. The requirements for an evaluation of 30 percent for 
bronchitis have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.97, Diagnostic Code 
6600, effective prior to and on and after October 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Compensation Benefits Pursuant to the Provisions of
38 U.S.C.A. § 1151 for Back Disability

VA hospital clinical records reflect hospitalization from mid 
October 1981 to early November 1981 for complaints of back 
pain and leg numbness since 1974.  The veteran said that he 
had also recently developed severe pain over the lateral and 
posterior calves upon standing.  He said that walking was 
very painful.  Back pain was said to radiate into the left 
thigh.  A lumbar myelogram revealed findings that were 
suggestive of a prolapsed disc at L4-5 on the left causing an 
indention of the spinal canal.  There was also a suggestion 
of an indentation at L3-4.  The diagnosis at discharge was L5 
and S1 radiculopathy with bulging of the L4-5 disc.  

During VA outpatient treatment in late October 1986 for low 
back pain, the veteran complained of aching and numbness in 
the right leg.  It was said that previously his symptoms had 
been more in the left lower extremity.  The pain on the right 
was said to run across the buttock and down the leg to the 
foot.  An assessment of sciatica was reported.  

During a VA hospitalization in November 1986, the veteran 
reported that he had noted total numbness in the scrotum, 
buttocks, legs, and the sole of the right foot about three 
weeks earlier.  He reported mild constipation and said that 
he could not feel his bowel movements.  He reported 
difficulties initiating his urinary stream.  On physical 
evaluation, the veteran had an antalgic gait and his rectal 
tone was markedly reduced.  Reflexes were 0 at the knees and 
ankles.  Hoffman and Babinski signs were present.  Motor 
strength was 4/5 in the iliopsoas bilaterally, and 5/5- in 
the remainder of the lower extremities, with the exception of 
the gastrocnemius which was 3+.  There was a sensory level to 
pin prick from S1 through S5 on the right with a suspended 
sensory level of S1 on the left.  A lumbar myelogram was 
performed and revealed a block at the L4-L5 interspace and a 
CT scan showed a large right herniated disc at L4-L5 with an 
epidural mass at L3 to L5 anterior to the cord.  On November 
12, 1986 the veteran underwent an L-4 laminectomy and L4-L5 
diskectomy with exploration of the L3-L4 and L4-L5 disc 
spaces.  The operative report reveals no complications during 
the surgery and the veteran did well postoperatively.  He was 
discharged from the hospital on the sixth postoperative day.  
The diagnoses at the time of discharge from the hospital 
included cauda equina syndrome and a history of alcohol 
intoxication.  

When seen by the VA as an outpatient in late November 1986, 
it was noted that the veteran had no bowel or bladder 
problems.  He complained of pain in the surgical incision and 
weakness in the left leg.  There was decreased hypesthesia in 
the right leg and strength in the right gastrocnemius was 
4/5, compared to 2/5 on the left.  When seen in February 1987 
the veteran complained of dysthesia in the right posterior 
thigh.  Strength was 5/5 in the iliopsoas muscles bilaterally 
and in the quadriceps muscles bilaterally.  The hamstrings 
were 4+ bilaterally and the gastrocnemius muscles were 2 on 
the right and 3 on the left.  There was hypesthesia to pin 
prick in the S1 and S2 distributions, greater on the right 
than the left.  

When seen in the VA physical therapy clinic in early August 
1987, it was noted that the veteran had come to physical 
therapy on one occasion.  He was noted to have a slight limp 
and there was decreased push off.  Strength was unremarkable 
except for 4/5 plantar flexion.  When seen the following day 
in the VA neurosurgery clinic, the veteran was noted to have 
no complaints.  His gait and strength were said to have 
improved.  Motor strength was 5/5, except the left 
gastrocnemius was 4/5.  Diminished sensation to pin prick was 
noted on the left lateral foot and in the right peroneal 
region.  It was noted that the veteran was doing well and was 
to start work the following morning.  When seen in November 
1987 for the treatment of diabetes, the veteran's back was 
doing better and it was noted that he had no complaints.  

The veteran was seen by the VA as an outpatient in October 
1991 and it was noted that he smelled heavily of alcohol.  He 
said that he had been sent from the neurology clinic to 
obtain Percocet for back pain.  He said that other 
medications did not help and that he could not work due to 
alcohol abuse and back pain.  The veteran also said that 
doctors had messed up his back.  Evaluation revealed a 
midlumbar midline scar.  There was no muscle spasm and 
reflexes in the lower extremities were intact.  The diagnoses 
were low back syndrome, alcohol dependence, manipulative 
behavior, and aggressive, abusive, threatening behavior.  It 
was reported that the veteran left when he was asked to take 
a Breathalyzer test and he reportedly threatened the doctor 
for not giving him Percocet.  

The veteran was again seen by the VA as an outpatient in 
December 1991 with complaints of low back pain.  It was said 
that he had fallen in the shower two hours earlier.  
Evaluation revealed a midline scar and mild tenderness in the 
lumbosacral parapineal musculature.  An X-ray showed moderate 
disc disease at L4-5.  The assessment was low back contusion.  

On VA orthopedic examination in February 1992, the veteran 
said that he had lumbar surgery performed by the VA in 1986 
and that the doctor cut a nerve in his back at that time.  He 
said that he had difficulty walking ever since that time and 
he also said that he never had a limp prior to his 1986 
surgery.  A review of the original examination report reveals 
that on examination the veteran had slurred speech and 
difficulty expressing himself.  He was noted to have 
difficulty bending over and maintaining his balance.  It was 
said that he had no postural abnormality and no fixed 
deformities.  Forward flexion was to 75 degrees and backward 
extension was to 10 degrees.  Left and right lateral bending 
were each 30 degrees and right and left rotation were each 45 
degrees.  There was evidence of mild pain on rotation.  It 
was difficult to elicit cooperation on motor examination, but 
the veteran was said to have bilateral hip extension of 5/5, 
bilateral knee extension of 5/5, and bilateral knee flexion 
of 5/5.  Plantar flexion was mildly decreased on the left at 
4/5 and on the right at 5/5, with questionable effort.  
Dorsiflexion, foot inversion, and strength in the extensor 
hallucis longus were all 5/5.  Sensation in the lower 
extremities was decreased in a stocking glove distribution.  
Reflexes were absent in the knees and ankles.  There was no 
Babinski, no clonus, and no evidence of long tract signs.  
The diagnoses were, essentially: (1) peripheral neuropathy 
and difficulty with balance; (2) status post L4/5 diskectomy, 
for which the veteran has minimal difficulties and perhaps 
mild disc space collapse and; (3) extensive alcohol and 
diabetes histories which could be related to the neuropathy.  
(In a copy of this examination report, an impression was 
added in hand of "(4) chronic low back pain secondary to # 
2.)"  

VA clinical records reflect occasional subsequent treatment 
and several periods of hospitalization for various disorders, 
including alcohol and drug dependence, diabetes mellitus, 
peripheral neuropathy, psychiatric symptomatology and chronic 
low back pain.  In January 1996 the veteran was seen as an 
outpatient for back pain.  He said that he had fallen on his 
back two months earlier and subsequently had progressive 
numbness and tingling in the left foot.  He said that his 
right foot was slightly numb due to lumbar surgery.  
Evaluation revealed a diabetic foot ulcer on the left foot.  

On VA orthopedic examination in September 1999, the examining 
physician indicated that he had reviewed the claims folder.  
After this review and a physical examination, the doctor said 
that it was difficult to interpret the veteran's neurologic 
deficits.  According to the veteran's history he may have a 
small incident of a battered root causing some motor deficit 
in his ankle dorsiflexors and plantar flexors.  However, the 
doctor felt that the veteran's current status of numbness, 
dysthesia and paresthesia in both lower extremities are more 
likely related to arterial insufficiency due to chronic 
smoking and diabetes mellitus.  His sensory deficits were 
also said to be more consistent with diabetes mellitus since 
this was in a stocking glove distribution rather than in a 
specific nerve root or peripheral neuropathy distribution.  
The doctor's suspicion was that the veteran's neuropathy was 
related to diabetic peripheral neuropathy and vascular 
insufficiency.  

On a May 2000 VA neurological examination, the examining 
physician stated that he had reviewed the claims folder.  
After physical examination, the assessments were chronic low 
back pain syndrome secondary to lumbosacral degenerative 
joint disease, status post lumbosacral surgery in 1986, 
symptoms suggestive of a left lumbosacral radiculopathy with 
a distal left lower extremity sensory loss, and gait disorder 
secondary to lumbosacral radiculopathy and chronic low back 
pain.  It was the examiner's opinion that the veteran did 
have physical impairment secondary to lumbosacral 
degenerative joint disease.  The doctor went on to state 
that, historically, the veteran's disability and functional 
impairment were worsened following the 1986 lumbar spine 
surgery.  It was said that there was no indication that the 
veteran's symptoms were attributable to a direct surgical 
complication, but it was nonetheless possible that the 
veteran's lumbosacral radiculopathy was secondary to nerve 
root entrapment secondary to fibrosis as a consequence of the 
surgery.  It was said that lumbosacral radiculopathy was most 
likely responsible for the veteran's sensory loss and could 
contribute to his gait disorder and subjective left lower 
extremity weakness.  

The Board notes that since the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for back disability was filed prior to October 
1, 1997, negligence is not for consideration in this claim.  
In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The Board notes that 38 C.F.R.§ 3.358, provides, in pertinent 
part, that in determining if additional disability exists, 
the beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization etc., was authorized.  In determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincident therewith.  38 C.F.R. § 3.358 (b), (c)(1).

Review of the evidence of record in this case clearly shows 
that the veteran had longstanding low back pain and 
radiculopathy prior to his 1986 VA surgery to correct this 
disorder.  The question before the Board is therefore whether 
there was an increase in severity of this disorder as a 
result of VA performed surgery in November 1986.  

The VA surgery on the veteran's low back clearly resulted in 
a temporary improvement in the veteran's lumbar back pain and 
radiculopathy.  At the time of the veteran's admission to the 
hospital in November 1986, he complained of severe back pain 
radiating into the right leg and numbness in both lower 
extremities.  He was also reporting numbness in the scrotum 
and anal region to the point where he had no sensation of his 
bowel movements, and initiating urination had become 
difficult.  The veteran's gait was described as antalgic 
prior to the surgery.  The record shows that after the 
surgery of November 1986 he no further difficulties on 
urination and defecation.  Although he had a limp in the 
months after his 1986 surgery, his gait was no longer 
described as antalgic.  Some numbness and slight muscle 
weakness was noted in the lower extremities, but this was 
much improved over his presurgery symptomatology, and the 
veteran no longer reported difficulties walking, as he did 
prior to surgery.  In November 1987, one year after surgery, 
it was noted that the veteran's back was better and he had no 
complaints at that time.  

It appears from the record that the improvement in the 
veteran's back pain and the radicular symptoms in the 
veteran's lower extremities was not permanent.  The evidence 
shows that the veteran's lumbar radiculopathy began to 
deteriorate again in the early 1990s.  It is noteworthy that 
this deterioration appears to have been initiated by further 
traumatic injury to the low back due to falls.  In addition, 
determining the etiology of some of the neurological 
dysfunction has been complicated by diabetes and arterial 
insufficiency in the lower extremities.  However, there is no 
evidence demonstrating that the increase in the veteran's low 
back symptoms and radiculopathy in the lower extremities was 
caused by the VA lumbar surgery of 1986.  

We have noted the statement by a VA neurologist in May 2000 
to the effect that the veteran has physical impairment 
secondary to lumbosacral degenerative disease and that, 
historically, these symptoms had worsened since the 1986 low 
back surgery.  The doctor also said, however, that the 
veteran's current symptoms were not a direct result of that 
surgery.  While he also said that it was possible that the 
lumbar radiculopathy was secondary to post surgical fibrosis, 
such a statement hardly constitutes a definitive attribution 
of the veteran's current low back pain and radiculopathy in 
the lower extremities to the VA low back surgery of November 
1986.  It merely raises the possibility that the reaction of 
the veteran's body to the surgery in subsequent years, in the 
form of scarring, may have been responsible for the low back 
symptoms.  This is considered natural progress of the pre 
existing disorder and not aggravation resulting from the 
surgical procedures.  

In view of the above, the Board concludes that the 
preponderance of the evidence shows that the veteran's 
current low back and radicular symptoms are a natural 
progression of the veteran's low back disability which the VA 
surgery of 1986 was performed to correct.  The veteran's 
current symptoms do not represent an aggravation of his low 
back disability by the VA surgery in November 1986.  

II.  Increased Rating For Bronchitis

Review of the veteran's service medical records reveals 
treatment for respiratory symptoms and that a diagnosis of 
chronic bronchitis was rendered in December 1971.  Service 
connection of chronic bronchitis was granted by the RO in a 
rating decision of February 1974.  A 10 percent rating was 
assigned for this disability, effective in July 1972.  

During a VA hospitalization from late August to early 
September 1993 for disorders not now at issue, it was noted 
that the veteran had a history of bronchitis.  It was noted 
that a chest X-ray was within normal limits and his breathing 
had improved.  He was not taking medication for bronchitis.  
During a subsequent VA hospitalization in December 1994 for 
disorders not now at issue, physical evaluation of the lungs 
revealed mild end expiratory wheezes in the bases, 
bilaterally.  The chest was otherwise clear to auscultation.  

During a VA hospitalization from late November to early 
December 1995 for the treatment of alcohol abuse and crack 
cocaine withdrawal, the veteran complained of chest pain, 
shortness of breath and pain on deep inspiration.  
Respiratory system review was positive for congestion, pain 
on deep inspiration, and a cough of a few days duration.  

A VA chest X-ray of September 1997 was suggestive of some 
restrictive lung disease, and/or of simple poor inspiration.  
Possible early pleural thickening versus lamella effusion or 
extra-pleural fat was also reported.  

On VA respiratory examination in October 1999, the veteran 
gave a history of chronic bronchitis with four or five 
episodes a year.  He said that he was on Ventolin metered 
dose inhaler treatment.  He was said to have one flight of 
stairs dyspnea.  Evaluation of the lungs revealed coarse 
breath sounds and expiratory wheezes.  

VA pulmonary function studies performed in November 1999 
showed FEV1 of 2.6, which was 60 percent of predicted; 
FEV1/FVC of 77 with a predicted 81 and computes 
mathematically to 94 percent of predicted; and DLCO of 32.9 
of a predicted 31.4, which was 105 percent of predicted.  

38 U.S.C.A.§ 1155 (West 1991 & Supp. 1998) and 38 C.F.R. Part 
4 (1998) provide that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  

The rating criteria for the evaluation of bronchitis were 
revised in October 1996.  The Court has held that, where the 
law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Since the RO denied the veteran's current claim for an 
increased rating in an August 1994 rating decision, the Board 
will consider the veteran's claim for an increased rating for 
bronchitis under the schedular criteria in effect prior to 
October 1996 and the criteria which has been in effect since 
that time.  

The veteran's bronchitis is evaluated under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6600.  Under the criteria 
of that Diagnostic Code which were in effect prior to October 
7, 1996, a 10 percent evaluation is assignable for moderate 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  A 30 
percent rating is assigned for bronchitis if moderately 
severe, with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and the beginnings of 
chronic airway obstruction.  A 60 percent rating is assigned 
for severe bronchitis, with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  

Under the criteria of Diagnostic Code 6600, which became 
effective on and subsequent to October 7, 1996, a 10 percent 
rating is assigned if there are pulmonary function studies 
showing FEV1 of from 71 to 80 percent of predicted, or; 
FEV1/FVC of 71 to 80 percent of predicted, or; DLCO (SB) of 
66 to 80 percent of predicted.  A 30 percent rating is 
assigned if pulmonary function testing reveals FEV-1 of 56 to 
70 percent of predicted, or; FEV-1/FVC of 56 to 70 percent of 
predicted, or; DLCO (SB) is 56 to 65 percent of predicted.  A 
60 percent rating may be assigned under Diagnostic Code 6600 
if pulmonary function tests reveal FEV-1 of 40 to 55 percent 
of predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55 percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiopulmonary 
limit).  

The Board finds that under both sets of rating criteria the 
veteran's service connected bronchitis meets the requirements 
for a 30 percent rating, but does not meet the requirements 
for a 60 percent rating.  The medical evidence of record, 
including his recent VA respiratory examination does indicate 
that he has a persistent cough, considerable expectoration, 
rales throughout the chest, and moderately severe respiratory 
impairment.  Since that is the case, an evaluation of 30 
percent for the veteran's bronchitis is warranted under the 
criteria of Diagnostic Code 6600 in effect prior to October 
7, 1996.  Since recent pulmonary function tests indicated an 
FEV1 value of 60 percent of predicted an evaluation of 30 
percent for the veteran's bronchitis is warranted under the 
criteria of Diagnostic Code 6600 in effect on and subsequent 
to October 7, 1996.  Inasmuch as the bronchitis does not 
produce severe respiratory impairment or meet the pulmonary 
function test requirements for a 60 percent rating, such a 
rating is not warranted.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for back disability based on 
surgery performed at a VA hospital in November 1986 is 
denied.  

Entitlement to an increased rating of 30 percent for 
bronchitis is granted subject to the law and regulations 
governing the payment of monetary awards.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


